Citation Nr: 9932797	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


REMAND

The veteran had active duty from April 1958 to January 1962.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for multiple 
sclerosis.  The veteran has perfected an appeal of that 
decision.

In his substantive appeal, VA Form 9, the veteran requested a 
personal hearing before a member of the Board at the RO.  In 
January 1998, the veteran was asked to clarify the type of 
hearing he was requesting, and was afforded the opportunity 
to request a teleconference hearing in lieu of an in person 
hearing before a Board member.  In a statement received in 
February 1998, the veteran indicated that he desired a Board 
teleconference hearing.  In a letter dated in August 1999, 
the RO advised the veteran that he had been scheduled for a 
video conference hearing in September 1999.  He was further 
advised that if he wished to accept this hearing he must 
notify the RO, and that if he did not affirmatively accept 
the scheduled hearing, he would be scheduled for an in person 
hearing before a Board member at the RO.  There is no 
indication in the claims folder that the veteran accepted the 
video conference hearing and he failed to report for the 
hearing.  He has also not been afforded an in person hearing 
before a member of the Board.

In view of the advice that he would be scheduled for an in 
person hearing, if he did not affirmatively accept the 
September 1999 video conference hearing, the claim must be 
remanded for the following:

The veteran should be afforded the 
opportunity for an in person hearing 
before a member of the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




